Mr. Justice Hutchison
delivered the opinion of the court.
In a motion for the cancellation of a mortgage, the mortgagor, Juan Rivera Michel, set forth that on February 9, 1925, the mortgagee, Manuel Garrido Farizo, assigned the mortgage to José Garrido Farizo; that José Garrido Farizo died intestate in July, 1927, and that no judicial declaration of heirship had been made; that in an action for damages *422brought by Isabel Polanco Santiago against María Paig, John Doe and Richard Roe as the unknown heirs and succession of José G-arrido Farizo the said mortgage was attached and the attachment noted in the registry of property; that judgment was rendered in favor of plaintiff on November 26, 1927, and the marshal, on April 18, 1928, sold the said mortgage to Félix Baerga, but that the registrar of property refused to record the marshal’s deed; and that the said Juan Rivera Michel had deposited the amount due on the said mortgage in the office of the secretary.
On August 29, '1928, the district court directed that the deposit be paid to Félix Baerga as the owner of the mortgage, and ordered the cancellation of the mortgage and of the record entry in the registry of property.
On May 17, 1929, a notice of Us pendens was entered in the registry of property, showing that on May 1, María Puig Torres, Antonio Garrido and Vicenta Farizo had commenced an action for the annulment of judicial proceedings and for damages against Isabel Polanco Santiago, Antonio L. López, Félix Baerga, Juan Delfaus and Jacinto Polanco, wherein plaintiffs prayed that the public sale and award of the mortgage in question to Félix Baerga be adjudged null and void; that the defendant Baerga and the other defendants, be compelled to pay plaintiffs $10,000 as damages together with costs, disbursements and attorneys’ fees; also that a compromise effected in a certain suit between a judicial administrator (Jesus Rivera) and Isabel Polanco Santiago be held null and void, and that the judgment rendered against the widow and heirs of José Garrido Farizo be adjudged without force and effect.
On September 23, 1929, a registrar of property declined to carry out the order of the district court directing the cancellation of the record entries, upon the ground that the mortgage in question was subject to the notice of lis pendens.
The judicial sale, the award to Félix Baerga, the conveyance to him, the deposit by Juan Rivera Michel of the *423amount due on the mortgage, the order for the payment of the money so deposited to Baerga, and the order for the cancellation of the mortgage and of the record entries, -were all made before the filing of the notice of Us pendens, and before the commencement of the action referred to therein. Baerga was not a purchaser pendente lite. None of. the orders in question was made pendente lite. Paniagua v. District Court, 34 P.R.R. 648.
The mortgage was extinguished by payment. The uncanceled record thereof in the registry of property could not keep it alive. The subsequent filing of a notice of Us pendens could not revive it. The entry of such a notice in the registry of property does not operate retroactively and is not an obstacle to the carrying out of a previous order for the cancellation upon the record of a mortgage already extinguished.
The ruling appealed from must be reversed.